DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant’s arguments and amendments filed on 11/21/2021 are made of record and reviewed. Accordingly the action is made final.
Claim status:
Claims 2-27 are pending.
Claims 2, 3, 15 and 21 are amended.
Claim 1 is cancelled.
No claim is new.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Application No. 
Claim Correspondence
Application No. 16105784
2
8
9
10
11
12
13
14
15
21
22
23
24
25
26
27
Patent No. 10055882
1
7
8
10
11
12
13
14
15
21
22
24
25
26
27
28



Claims 2 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10055882 in view of Zhang et al. (US Patent publication: 20030011596, “Zhang”), Shimada et al. (US patent Publication: 2017/0359485, “Shimada”) and Raveane et al. (US patent Publication: 2017/0116498, “Raveane”).


Application No. 16105784 claim 2
Patent No. 10055882 claim 1

A method for generating a three-dimensional (3D) model of an object, comprising:
capturing a plurality of images of the object from a plurality of viewpoints, the images comprising a plurality of color images;
capturing a plurality of images of the object from a plurality of  viewpoints, the images comprising a plurality of color images;
generating a 3D model of the object from the images;
generating a 3D model of the object from the images, the 3D model comprising a plurality of planar patches;
for each patch of a plurality of planar patches corresponding to a surface of the 3D model:
mapping a plurality of image regions of the plurality of images to the patch, each image region comprising at least one color vector; and
computing, for each patch, at least one minimal color vector among the color vectors of the image regions mapped to the patch;
for each patch of the planar patches: mapping a plurality of image regions of the plurality of images to the patch, each image region 
comprising at least one color vector; and computing, for each patch, at least one minimal color vector among the color vectors of the image regions mapped to the patch;
generating a diffuse component of a bidirectional reflectance distribution 

in accordance with the at least one minimal color vector computed for each patch;


outputting the 3D model with the BRDF for each patch, the BRDF further comprising a specular component separate from the diffuse component;  
rendering a plurality of diffuse views based on  the 3D model of the object, each view being rendered from a different pose with respect to the object;

rendering one or more diffuse views of the object;
display a user interface that is configured to provide a user with manual controls for adjusting parameters of a specular component of the BRDF;

computing a plurality of features of the object by supplying the plurality of diffuse views of the 3D model of the object to a convolutional neural network to compute a plurality of single view feature vectors corresponding to the diffuse views; 

computing a plurality of features based on the one or more diffuse views of the object;
wherein the assigning the classification to the object in 
accordance with the plurality of features is performed by a convolutional neural network
assigning a classification to the object in accordance with the plurality of features, the classification comprising one of: a defective classification and a clean classification, 
and assigning a classification to the object in accordance with the plurality of features, the classification comprising one of: a defective classification and a clean classification, 


and wherein the convolutional neural network is trained by: receiving a plurality of training 3D models of objects and corresponding training classifications;  rendering a plurality of views of the 3D models with controlled lighting to generate training data;  computing a plurality of feature vectors from the views by the convolutional neural network;  
models using the rendered views of the test 3D models and the configured convolutional neural network.



Claim 2 of  instant application is different from claim 1 of Patent 10055882 by: rendering a plurality of diffuse views based of the 3D model of the object, each view being rendered from a different pose with respect to the 3D model of the object; display a user interface that is configured to provide a user with manual controls for adjusting parameters of a specular component of the BRDF; computing a plurality of features of the object by supplying the plurality of diffuse views of the object to a convolutional neural network to compute a plurality of single view feature vectors corresponding to the diffuse views; 
However, Zhang teaches, rendering plurality of diffuse views of an object, each view being rendered from a different pose with respect to the image (Zhang [0054] provides input images from different view or perspective and creates a global texture map using the input images, thus the global texture map [Zhang 0010] is the rendered diffuse view of the object which has different views of the object.  Refer to Fig.2 Step 200 and “[0054] A "sparse" set of images of the object of interest is obtained as input to the present system and process.  Each of these input images is preferably captured from a different perspective.”  Zhang [0010] “Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images” As the input images are taken from different perspective or different views, the rendered diffused view will have multiple view with specific intensity of diffuse reflection. ),
Zhang and claim 1of Patent 10055882 are analogous as they are from the dame filed of rendering images.
Therefore it would have been obvious for an ordinary skilled person of view before the effective filing date of claimed invention to have modified Claim 1of Patent 10055882 to have included rendering a plurality of diffuse views of the 3D model of the object, each view being rendered from a different pose with respect to the t3D model of the object as taught by Zhang.
The motivation to include Zhang is to create a corrected view of rendered image to have included features that may not be seen a single captured image. 
	Claim 1 of Patent 10055882 and Zhang doesn’t expressly teach, display a user interface that is configured to provide a user with manual controls for adjusting parameters of a specular component of the BRDF; computing a plurality of features of the object by supplying the plurality of diffuse views of the object to a convolutional neural network to compute a plurality of single view feature vectors corresponding to the diffuse views; 
However, However, Shimada teaches, display a user interface that is configured to provide a user with manual controls for adjusting parameters of a specular [0101] The adjustment value of the gloss is formed from an adjustment value .DELTA.g of the specular gloss and an adjustment value .DELTA.s of the image clarity. To perform control so that the specular gloss increases, a larger positive value .DELTA.g is set. In contrast, to perform control so that the specular gloss decreases, a smaller negative value .DELTA.g is set. Similarly, to perform control so that the image clarity increases, a larger positive value .DELTA.s is set. In contrast, to perform control so that the image clarity decreases, a smaller negative value .DELTA.s is set. A UI for acquiring the adjustment values of the gloss displays the images of the illumination light source (hereinafter also referred to as "illumination images", which represent the appearance of the images produced by reflection at a surface of an object. Thus, the user can intuitively set the adjustment values.” “[0109] FIG. 24 is a schematic illustration of a UI for adjusting the gloss according to the first modification. An image indicating the gloss properties prior to adjustment is displayed in a display area 2601. More specifically, the illumination image having adjustment values .DELTA.g and .DELTA.s each set to zero is displayed. The illumination image is an image indicating the level of the specular gloss and the level of the image clarity of an object and is the pseudo image of the illumination light source produced by reflection at a surface of the object. In addition, an image indicating the gloss properties after adjustment is displayed in a display area 2602.”)
Shimada and Claim 1 of Patent 10055882 and Zhang are analogous as they are from the field of image processing.
 Claim 1 of Patent 10055882 and Zhang to have included displaying a user interface that is configured to provide a user with manual controls for adjusting parameters of a specular component of the BRDF similar to displaying a user interface that is configured to provide a user with manual controls for adjusting parameters of a specular component as taught by Shimada.
The motivation is to provide user a controllability to change specular component of lighting during image reconstruction.
Claim 1 of Patent 10055882, Zhang and Shimada  doesn’t expressly teach,  computing a plurality of features of the object by supplying the plurality of diffuse views of the object to a convolutional neural network to compute a plurality of single view feature vectors corresponding to the diffuse views; 
	However Zhang teaches, computing a plurality of features of the object by based on the one or more diffuse views of the object.(Zhang, “[0010] ….Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images.”);
Raveane teaches, computing the plurality of features based on image data in a convolutional neural network to compute a plurality of feature vectors corresponding to image data;; (Raveane [0043] discloses extracting plurality features by a convolutional neural network for classification of the rendered images. [0043] FIG. 4 shows a possible architecture of the convolutional neural networks used by the system.  ….  The first convolutional layer [19] extracts a high level set of features through alternating convolutional and max-pooling layers.  The second convolutional layer [20] extracts lower level features through a similar set of neurons.  The classification layer [21] finally processes the extracted features and classifies them into a set of output neurons corresponding to each of the recognition target classes.”);
	Raveane and Claim 1 of Patent 10055882 as modified by Zhang and Shimada are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Claim 1 of Patent 10055882 as modified by Zhang and Shimada to have included computing a plurality of features of the object by supplying the one or more plurality of diffused view (created by Zhang) to a convolutional neural network to compute a plurality of single view feature vectors corresponding to the diffuse views as taught by Raveane;
The motivation is to achieve minimum preprocessing effort for classification which is a known feature of convolutional neural network.

Claims 8-14 and 21-27 of the instant application recites limitations that are similar to the limitations recited in claims 7-8, 10-15, 21-22 and 24-28 of the patent 10055882 as modified by Zhang, Shimada and Raveane and therefore are also obvious over 7-8, 10-15, 21-22 and 24-28 of the patent 10055882 as modified by Zhang, Shimada  and Raveane.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10, 12, 15-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent publication: 20030011596, “Zhang”) in view of Shimada et al. (US patent Publication: 2017/0359485, “Shimada”), Mitarai et al. (US patent publication: 20170091671, “Mitarai”) and Raveane et al. (US patent Publication: 2017/0116498, “Raveane”).

Zhang teaches A method (see flow chart in Fig. 2) for generating a three-dimensional (3D) model of an object, comprising:
capturing a plurality of images of the object from a plurality of viewpoints (Refer to Fig.2 Step 200 and “[0054] A "sparse" set of images of the object of interest is obtained as input to the present system and process.  Each of these input images is preferably captured from a different perspective.”), the images comprising a plurality of color images (“[0093] We applied our framework to model the appearance of a real object.  We took 8 color images, each from different position roughly on a circle around the object.”);
generating a 3D model of the object from the images; (“[0056] In addition to the input images and their associated camera parameters, the present system and process also requires a 3D geometric model of the object. This model can be obtained via any appropriate conventional method. For example, the model could be derived from the input images using so-called stereo from motion techniques.” 
for each patch of a plurality of planar patches corresponding to a surface of the 3D model (“[0012] Preferably, the 3D model represents the object's surface as a mesh of triangular patches” ):
mapping a plurality of image regions of the plurality of images to the patch ([0012] Preferably, the 3D model represents the object's surface as a mesh of triangular patches, and so the global texture map will identify the diffuse reflection components associated with each of these triangular regions.  To this end, the process of computing the global texture map preferably includes mapping each input image onto the 3D model so as to identify the location on the model associated with each pixel of each input image.”), each image region comprising at least one color vector (“[0010]…Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images”); and
computing, for each patch, at least one minimal color vector among the color vectors of the image regions mapped to the patch ([0011] The global texture map is constructed by respectively identifying sets of pixels in the input images that depict the same portion of the object.  Each of these sets of pixels is then processed to first determine which pixel of the set has the minimum pixel intensity value.  The minimum intensity value is assigned to the location of the global-texture map corresponding to the portion of the object depicted in the set of pixels.”);
generating a diffuse component of a bidirectional reflectance distribution function (BRDF) for each patch of planar patches of the 3D model in accordance with the at least one minimal color vector computed for each patch (“[0012] Preferably, the 3D model represents the object's surface as a mesh of triangular patches, and so the global texture map will identify the diffuse reflection components associated with each of these triangular regions.  To this end, the process of computing the global texture map preferably includes mapping each input image onto the 3D model so as to identify the location on the model associated with each pixel of each input image.  Then, the aforementioned sets of pixels are identified.  Specifically, sets of corresponding pixels from the input images that depict the same location in each triangular patch of the 3D model of the object are identified.  Finally, as described previously, for each set of pixels, it is determined which pixel of the set has the minimum pixel intensity value, and that pixel value is associated with the location of the global texture map corresponding to the location in the 3D model depicted by the set of pixels.”);
outputting the 3D model with the BRDF for each patch, the BRDF further comprising a specular component separate from the diffuse component; (“[0013] Once the global texture map is complete, the aforementioned specular reflection images are created by first determining, for each input image, the diffuse reflection intensity value associated with each pixel of the input image from the global texture map.  The diffuse reflection intensity value of each pixel is then subtracted from the overall intensity value of that pixel.  The result of the subtraction procedure is designated as the specular reflection intensity value for the pixel under consideration.”);
rendering plurality of diffuse views based on the 3D model of the object, each view being rendered from a different pose with respect to the 3D model of the object (Zhang [0054] provides images of object captured from different views or perspective and creates a global texture map using the images, thus the global texture map [Zhang 0010] is the rendered diffuse view of the object which has different views of the object.  Refer to Fig.2 Step 200 and “[0054] A "sparse" set of images of the object of interest is obtained as input to the present system and process.  Each of these input images is preferably captured from a different perspective.”  Zhang {0010] “Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images” As the input images are taken from different perspective or different views, the rendered diffused view will have multiple view with specific intensity of diffuse reflection. );
Zhang doesn’t expressly teach, display a user interface that is configured to provide a user with manual controls for adjusting parameters of a specular component of the BRDF;
However, Shimada teaches, display a user interface that is configured to provide a user with manual controls for adjusting parameters of a specular component; (Fig. 24, [0101] [0 and [0109] discloses displaying a user interface to control specular parameter. “[0101] The adjustment value of the gloss is formed from an adjustment value .DELTA.g of the specular gloss and an adjustment value .DELTA.s of the image clarity. To perform control so that the specular gloss increases, a larger positive value .DELTA.g is set. In contrast, to perform control so that the specular gloss decreases, a smaller negative value .DELTA.g is set. Similarly, to perform control so that the image clarity increases, a larger positive value .DELTA.s is set. In contrast, to perform control so that the image clarity decreases, a smaller negative value .DELTA.s is set. A UI for acquiring the adjustment values of the gloss displays the images of the illumination light source (hereinafter also referred to as "illumination images", which represent the appearance of the images produced by reflection at a surface of an object. Thus, the user can intuitively set the adjustment values.” “[0109] FIG. 24 is a schematic illustration of a UI for adjusting the gloss according to the first modification. An image indicating the gloss properties prior to adjustment is displayed in a display area 2601. More specifically, the illumination image having adjustment values .DELTA.g and .DELTA.s each set to zero is displayed. The illumination image is an image indicating the level of the specular gloss and the level of the image clarity of an object and is the pseudo image of the illumination light source produced by reflection at a surface of the object. In addition, an image indicating the gloss properties after adjustment is displayed in a display area 2602.”)
Zhang and Shimada are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang to have included displaying a user interface that is configured to provide a user with manual controls for adjusting parameters of a specular component of the BRDF similar to displaying a user interface that is configured to provide a user with manual controls for adjusting parameters of a specular component as taught by Shimada.
The motivation is to provide user a controllability to change specular component of lighting during image reconstruction.
Zhang as modified by Shimada teaches, computing a plurality of features of the object based on the one or more diffuse views of the object. (Zhang, “[0010] ….Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images.”) but doesn’t expressly teach 
However, Raveane teaches, a convolutional neural network to compute a plurality of feature vectors corresponding to image data; (Raveane [0043] discloses extracting plurality features by a convolutional neural network for classification of the rendered images. [0043] “FIG. 4 shows a possible architecture of the convolutional neural networks used by the system.  ….  The first convolutional layer [19] extracts a high level set of features through alternating convolutional and max-pooling layers.  The second convolutional layer [20] extracts lower level features through a similar set of neurons.  The classification layer [21] finally processes the extracted features and classifies them into a set of output neurons corresponding to each of the recognition target classes.”);
	Zhang as modified by Shimada and Raveane are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang as modified by Shimada to have included computing a plurality of single view feature vectors of the object by supplying the one or more plurality of diffused view (created by Zhang) to a convolutional neural network to compute a plurality of single view feature vectors corresponding to the diffuse views based on Raveane’s teaching of a convolutional neural network to compute a plurality of feature vectors corresponding to image data. Plurality of diffused views based on different view point images of Zhang Raveane to generate plurality of single view feature vectors.
The motivation is to achieve minimum preprocessing effort for classification which is a known feature of convolutional neural network.
Zhang as modified by Shimada and Raveane teaches assigning a classification to the object in accordance with the plurality of features, (Raveane [0043] classifies image based on plurality of features) but doesn’t expressly teach, the classification comprising one of: a defective classification and a clean classification;
However, Mitarai teaches, assigning a classification to the object in accordance with the plurality of features, the classification comprising one of: a defective classification and a clean classification. ([0159] uses pattern classifier to classify surface of product based on textures (features) into two categories: defective abnormal pattern (defective classification) and normal pattern (clean classification)).
Zhang as modified by Shimada, Raveane and Mitarai are analogous as they are from the same field of endeavor relating to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang as modified by Shimada, Raveane to have included assigning a classification to the object in accordance with the plurality of features, the classification comprising one of: a defective classification and a clean classification as taught by Mitarai.
The motivation to include Mitarai is to achieve an automatic process of having high possibility of correctly determining as abnormal patterns, not only patterns (See Mitarai [0158]).

Regarding claim 15, Zhang teaches, a system (Fig. 1) for generating a three-dimensional (3D) model of an object, the system comprising:
a camera system; a processor coupled to the camera system; ([0048]…”Of particular significance to the present invention, a camera 163 (such as a digital/electronic still or video camera, or film/photographic scanner) capable of capturing a sequence of images 164 can also be included as an input device to the personal computer 110.”) and
memory having instructions stored thereon that, when executed by the processor, (“[0045]…”Computer storage media includes both volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data.  Computer storage media includes, but is not limited to, RAM, ROM, …. can be accessed by computer 110”) cause the processor to:
capture a plurality of images of the object from a plurality of viewpoints, (“[0054] A "sparse" set of images of the object of interest is obtained as input to the present system and process.  Each of these input images is preferably captured from a different perspective.”) the images comprising a plurality of color images; (“[0093] We applied our framework to model the appearance of a real object.  We took 8 color images, each from different position roughly on a circle around the object.”)
generate a 3D model of the object from the images; for each patch of a plurality of planar patches corresponding to a surface of the 3D model (“[0056] In addition to the input images and their associated camera parameters, the present system and process also requires a 3D geometric model of the object. This model can be obtained via any appropriate conventional method. For example, the model could be derived from the input images using so-called stereo from motion techniques.” “[0012] Preferably, the 3D model represents the object's surface as a mesh of triangular patches”) :
map a plurality of image regions of the plurality of images to the patch, (“[0012] Preferably, the 3D model represents the object's surface as a mesh of triangular patches, and so the global texture map will identify the diffuse reflection components associated with each of these triangular regions.  To this end, the process of computing the global texture map preferably includes mapping each input image onto the 3D model so as to identify the location on the model associated with each pixel of each input image.”),
 each image region comprising at least one color vector (“[0010]…Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images”) ; and
compute, for each patch, at least one minimal color vector among the color vectors of the image regions mapped to the patch (“[0011] The global texture map is constructed by respectively identifying sets of pixels in the input images that depict the same portion of the object.  Each of these sets of pixels is then processed to first determine which pixel of the set has the minimum pixel intensity value.  The minimum intensity value is assigned to the location of the global-texture map corresponding to the portion of the object depicted in the set of pixels.”);
generate a diffuse component of a bidirectional reflectance distribution function (BRDF) for each patch of planar patches of the 3D model in accordance with the at least one minimal color vector computed for each patch (“[0012] Preferably, the 3D model represents the object's surface as a mesh of triangular patches, and so the global texture map will identify the diffuse reflection components associated with each of these triangular regions.  To this end, the process of computing the global texture map preferably includes mapping each input image onto the 3D model so as to identify the location on the model associated with each pixel of each input image.  Then, the aforementioned sets of pixels are identified.  Specifically, sets of corresponding pixels from the input images that depict the same location in each triangular patch of the 3D model of the object are identified.  Finally, as described previously, for each set of pixels, it is determined which pixel of the set has the minimum pixel intensity value, and that pixel value is associated with the location of the global texture map corresponding to the location in the 3D model depicted by the set of pixels.”);
output the 3D model with the BRDF for each patch, the BRDF further comprising a specular component separate from the diffuse component; ("[0013] Once the global texture map is complete, the aforementioned specular reflection images are created by first determining, for each input image, the diffuse reflection intensity value associated with each pixel of the input image from the global texture map.  The diffuse reflection intensity value of each pixel is then subtracted from the overall intensity value of that pixel.  The result of the subtraction procedure is designated as the specular reflection intensity value for the pixel under consideration.”);
rendering a plurality of diffuse views based on the 3D model of the object, each view being rendered from a different pose with respect to 3D model of the object (Zhang [0054] provides images of objects captured from different views or perspective and creates a global texture map using the input images, thus the global texture map [Zhang 0010] is the rendered diffuse view of the object which has different views of the object.  Refer to Fig.2 Step 200 and “[0054] A "sparse" set of images of the object of interest is obtained as input to the present system and process.  Each of these input images is preferably captured from a different perspective.”  Zhang {0010] “Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images” As the input images are taken from different perspective or different views, the rendered diffused view will have multiple view with specific intensity of diffuse reflection. ),
Though Zhang teaches the camera system connected with the processor but doesn’t teach that the camera system is a depth camera system.
Raveane teaches, a depth camera system ([0043] “…..The input layer [18] receives the image data in YUV color space (native to most mobile computer device cameras) and prepares it for further analysis through a contrast normalization process. In the case of devices equipped with a depth sensor, the neural network architecture is modified to provide one additional input channel for the depth information”);
Zhang and Raveane are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang by including a depth camera system as taught by Raveane and integrate with Zhang’s processor to capture the multi-perspective images of the 3d object.
The motivation to include Raveane is to capture more readily available 3d object information. 
Zhang as modified by Raveane doesn’t expressly teach, display a user interface that is configured to provide a user with manual controls for adjusting parameters of a specular component of the BRDF;
However, Shimada teaches, display a user interface that is configured to provide a user with manual controls for adjusting parameters of a specular component; (Fig. 24 , [0101] [0 and [0109] discloses displaying a user interface to control specular parameter. “[0101] The adjustment value of the gloss is formed from an adjustment value .DELTA.g of the specular gloss and an adjustment value .DELTA.s of the image clarity. To perform control so that the specular gloss increases, a larger positive value .DELTA.g is set. In contrast, to perform control so that the specular gloss decreases, a smaller negative value .DELTA.g is set. Similarly, to perform control so that the image clarity increases, a larger positive value .DELTA.s is set. In contrast, to perform control so that the image clarity decreases, a smaller negative value .DELTA.s is set. A UI for acquiring the adjustment values of the gloss displays the images of the illumination light source (hereinafter also referred to as "illumination images", which represent the appearance of the images produced by reflection at a surface of an object. Thus, the user can intuitively set the adjustment values.” “[0109] FIG. 24 is a schematic illustration of a UI for adjusting the gloss according to the first modification. An image indicating the gloss properties prior to adjustment is displayed in a display area 2601. More specifically, the illumination image having adjustment values .DELTA.g and .DELTA.s each set to zero is displayed. The illumination image is an image indicating the level of the specular gloss and the level of the image clarity of an object and is the pseudo image of the illumination light source produced by reflection at a surface of the object. In addition, an image indicating the gloss properties after adjustment is displayed in a display area 2602.”)
Zhang as modified by Raveane and Shimada are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang as modified by Raveane to have included displaying a user interface that is configured to provide a user with manual controls for adjusting parameters of a specular component Shimada.
The motivation is to provide user a controllability to change specular component of lighting during image reconstruction.

Zhang as modified by Raveane and Shimada teaches, compute a plurality of features of the object based on the plurality of the diffuse views of the object, the instructions comprising instructions to supply the plurality of diffuse views to a convolutional neural network. ( Zhang teaches, compute a plurality of features of the object based on the plurality of the  diffuse views of the object. Zhang, “[0010] ….Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images.”
Raveane teaches, a convolutional neural network to compute a plurality of  feature vectors corresponding to image data; (Raveane [0043] discloses extracting plurality features by a convolutional neural network for classification of the rendered images. “[0043] FIG. 4 shows a possible architecture of the convolutional neural networks used by the system.  ….  The first convolutional layer [19] extracts a high level set of features through alternating convolutional and max-pooling layers.  The second convolutional layer [20] extracts lower level features through a similar set of neurons.  The classification layer [21] finally processes the extracted features and classifies them into a set of output neurons corresponding to each of the recognition target classes.”)
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Zhang as modified by Raveane and Shimada to have included the instructions comprising instructions to supply the plurality of diffuse views to a convolutional neural network to compute a plurality of single view feature vectors corresponding to the diffuse views as taught by Raveane;. (Plurality of diffused views based on different view point images of Zhang are supplied to the neural network integrated from Raveane to generate plurality of single view feature vectors.  Plurality of diffused views based on different view point images of Zhang are supplied to the neural network integrated from Raveane to generate plurality of single view feature vectors.
The motivation is to achieve minimum preprocessing effort for classification which is a known feature of convolutional neural network.)
Zhang as modified by Raveane and Shimada doesn’t expressly teach assign a classification to the object in accordance with the plurality of features, the classification comprising one of: a defective classification and a clean classification.
However, Mitarai teaches, assigning a classification to the object in accordance with the plurality of features, the classification comprising one of: a defective classification and a clean classification. ([0159] uses pattern classifier to classify surface of product based on textures (features) into two categories: defective abnormal pattern (defective classification) and normal pattern (clean classification)).
Mitarai and Zhang as modified by Raveane, Shimada are analogous as they are from the same field of endeavor relating to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang as modified by Raveane and Shimada to have included assigning a classification to the object in accordance with the plurality of features, the classification comprising one of: a defective classification and a clean classification as taught by Mitarai.
The motivation to include Mitarai is to achieve an automatic process of having high possibility of correctly determining as abnormal patterns not only patterns deviating from normal patterns but also patterns similar to abnormal patterns used for learning (See Mitarai [0158]).

Regarding claims 3 and 16, Zhang as modified by Shimada, Raveane and Mitarai teaches, wherein at least one of the plurality of features is computed based on color information of the object in the plurality of diffuse views of the object. (Zhang, “[0010] ….Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images.” “[0093] We applied our framework to model the appearance of a real object.  We took 8 color images, each from different position roughly on a circle around the object.” Here the feature is texture and it is based on diffuse view of input images which are color images. So the features are based on color information of the object in the one or more diffuse views of the object);

Regarding claims 4 and 17, Zhang as modified by Shimada, Raveane and Mitarai teaches wherein at least one of the plurality of features is computed based on shape information of the object in the plurality of diffuse views of the object. (Zhang, “[0010] ….Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images.” The input images has different type of shape. Thus features (textures) are computed based on shape of the object. “[0054]….  For example, the images should collectively show all the surfaces of interest on the object in order to allow synthesizing images of the object from any desired viewpoint.  To this end, it is preferred that more images of a complex shaped portion of the object be captured and input in comparison to a smooth portion of the object.  This ensures that each surface in the complex area is depicted in at least one of the images.  In addition, it is important that any surface of interest on the object appear in at least one image taken from a perspective that for the most part does not capture the highlight (i.e., the specular reflection) of the surface.  In other words, each portion of the object's surface should be captured from a viewpoint where the reflection is totally or at least substantially all due to diffuse reflection rather than specular reflection.” )

Regarding claims 5 and 18, Zhang as modified by Shimada, Raveane and Mitarai teaches, wherein at least one of the plurality of features is computed based on color information and shape information of the object in the plurality of diffuse views of  (Zhang, “[0010] ….Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images.” “[0093] We applied our framework to model the appearance of a real object.  We took 8 color images, each from different position roughly on a circle around the object.” Here the feature is texture and it is based on diffuse view input images which are color images. So the features are based on color information of the object in the one or more diffuse views of the object.
Zhang, “[0010] ….Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images.” The input images has different type of shape. Thus features (textures) are computed based on shape of the object. “[0054]….  For example, the images should collectively show all the surfaces of interest on the object in order to allow synthesizing images of the object from any desired viewpoint.  To this end, it is preferred that more images of a complex shaped portion of the object be captured and input in comparison to a smooth portion of the object.  This ensures that each surface in the complex area is depicted in at least one of the images.  In addition, it is important that any surface of interest on the object appear in at least one image taken from a perspective that for the most part does not capture the highlight (i.e., the specular reflection) of the surface.  In other words, each portion of the object's surface should be captured from a viewpoint where the reflection is totally or at least substantially all due to diffuse reflection rather than specular reflection.” ).

Regarding claims 6 and 19, Zhang as modified by Shimada, Raveane and Mitarai teaches, wherein the 3D model comprises a point cloud. (Zhang, [0058] discloses that the 3d model of the object is point cloud as each image or planar path is aligned with a 3d point cloud of the object. “[0058] Once the images, camera parameters and a 3D model of the object have been obtained, each image is "aligned" with the model.  This process is performed using conventional techniques.  For example, laser scanners provide low resolution texture together with a 3D point cloud representing the object.”)

Regarding claims 7 and 20, Zhang as modified by Shimada, Raveane and Mitarai teaches,   wherein each patch of the plurality of planar patches corresponds to one or more points of the point cloud. (Zhang [0058] discloses each planar object or each image is aligned with 3d model which is 3d point cloud. Therefore each planar object corresponds to one or more points of the point cloud. “[0058] Once the images, camera parameters and a 3D model of the object have been obtained, each image is "aligned" with the model.  This process is performed using conventional techniques.  For example, laser scanners provide low resolution texture together with a 3D point cloud representing the object.”).

 Zhang as modified by Shimada, Raveane and Mitarai teaches, computing the specular component of the BRDF, the computing the specular component comprising, for each of the planar patches: subtracting the at least one minimal color vector from the color vector of each of the image regions mapped to the patch to compute a plurality of specular images of the patch; (Zhang “[0013] Once the global texture map is complete, the aforementioned specular reflection images are created by first determining, for each input image, the diffuse reflection intensity value associated with each pixel of the input image from the global texture map.  The diffuse reflection intensity value of each pixel is then subtracted from the overall intensity value of that pixel.  The result of the subtraction procedure is designated as the specular reflection intensity value for the pixel under consideration.”  Here the at least one minimum color value is the diffuse reflection intensity value. ) and 
computing one or more parameters of the specular component. (“[0017] The aforementioned surface reflectance parameters, namely the surface spectral magnitude and surface roughness of the object, are computed next.  In essence this entails establishing a reflection model which characterizes the specular reflection from a location on the surface of the object in terms of the surface spectral magnitude, the surface roughness and the magnitude of the color vector associated with each point light source defined by the illumination distribution model.”)

Zhang as modified by Shimada, Raveane and Mitarai teaches, wherein the computing the one or more parameters of the specular component comprises:
initializing the one or more parameters; (Zhang, [0017]….” In essence this entails establishing a reflection model which characterizes the specular reflection from a location on the surface of the object in terms of the surface spectral magnitude, the surface roughness and the magnitude of the color vector associated with each point light source defined by the illumination distribution model.  Preferably, a simplified Torrance-Sparrow reflection model is employed for this purpose.” This reflection model provides the initial value of parameters of the illumination distribution model.) 
rendering the 3D model in accordance with the BRDF set in accordance with the one or more parameters to render a plurality of rendered views of the patch; (Zhang,  The BRDF set has the specular component diffuse component from claim 1. and Zhang, “[0017] A separate specular reflection image is then generated from each input image and the global texture map (process action 208).” This separate specular image is rendered using each input image and global texture of the 3d model. Thus the specular image is generated for each patch of the 3d model. )
computing an error function in accordance with a difference between the rendered views of the patch with the image regions mapped to the patch; (Zhang, [0017] discloses the claimed error function as ”the square of the difference between the specular reflection intensity computed using the reflection model and the intensity of the specular reflection taken from the specular images”  Zhang, “[0017]… Preferably, a simplified Torrance-Sparrow reflection model is employed for this purpose.  Given the model, the particular values of the surface spectral magnitude, the surface roughness, and the magnitude of the color vector associated with each point light source are computed, which collectively minimize the square of the difference between the specular reflection intensity computed using the reflection model and the intensity of the specular reflection taken from the specular images, for each location on the surface of the object corresponding to a pixel of the specular images.”)  and
computing the one or more parameters by iteratively updating the one or more parameters to minimize the error function. (Zhang, [0017] computes particular values of the surface spectral magnitude, the surface roughness, and the magnitude of the color vector associated with each point light source which are the claimed parameters by minimizing the error function. [0077] and [0085] describes an iterative step by step numerical optimization to minimize the error function.)

Regarding claims 10 and 23, Zhang as modified by Shimada, Raveane and Mitarai teaches, wherein the plurality of images are captured by a plurality of different cameras. (Zhang, “[0048]… Further, while just one camera is depicted, multiple cameras could be included as input devices to the personal computer 110. The images 164 from the one or more cameras are input into the computer 110 via an appropriate camera interface 165.   [0054] A "sparse" set of images of the object of interest is obtained as input to the present system and process.  Each of these input images is preferably captured from a different perspective. ")

Regarding claims 12 and 25, Zhang as modified by Shimada, Raveane and Mitarai teaches, wherein the plurality of images of the object from the plurality of viewpoints are captured by a single camera. (Zhang “[0093]…The images were taken with a digital camera, while trying to keep the angle between each camera positions similar, so that the object was observed uniformly.”)

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as modified by Shimada, Raveane and Mitarai, and further in view of  Florin et al. (US Patent publication: 20140029796, “Florini”).

Regarding claims 11 and 24, Zhang as modified by Shimada, Raveane and Mitarai doesn’t expressly teach, wherein the plurality of images of the object are captured while the object is on a conveyor belt.
However, Florini teaches, a plurality of images of the object are captured while an object is on a conveyor belt. (Florini [0103] discloses multiple camera takes images of an object on a conveyor belt. [0103]“In a particularly preferred embodiment of the present invention, at least two distinct cameras are used, wherein at least one camera is positioned so as to frame said at least one object from above the object and at least another camera is positioned so as to frame said at least one object from one of the sides thereof.  Preferably, at least one of said cameras is positioned on at least one side of the conveyor belt on which the objects are arranged, so as to frame at least one between the right and left side faces of the objects.”)
Florini and Zhang as modified by Shimada, Raveane and Mitarai are analogous as both of them are from the field of image processing or optical identification.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang as modified by Shimada, Raveane and Mitarai to have included the multiple camera to capture images of an object on a conveyor belt.
The motivation to include Florini is to extend the functionality of Zhang to identify a mobile object, make its model and rendering the mobile object.

Claims 13 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Zhang as modified by Shimada, Raveane and Mitarai, and further  in view of  Unpingco et al. (US Patent publication: 2014/0317539, “Unpingco”).

Regarding claims 13 and 26, Zhang as modified by Shimada, Raveane and Mitarai doesn't expressly teach, wherein the camera is a stereoscopic depth camera comprising a first infrared camera, a second infrared camera, and a color camera.
However, Unpingco teaches, a stereoscopic depth camera comprising combination of infrared cameras and color cameras. (“[0035] NUI technologies include, but are not limited to, touch sensitive displays, voice and speech recognition, intention and goal understanding, motion gesture detection using depth cameras (e.g., stereoscopic camera systems, infrared camera systems, color camera systems, and combinations thereof”).
Unpingco and Zhang as modified by Shimada, Raveane and Mitarai are analogous as they are from the field of capturing/imaging of a three dimensional object.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang as modified by Shimada, Raveane and Mitarai to have its camera system to include stereoscopic depth camera comprising a first infrared camera, a second infrared camera, and a color camera based on the teaching of a stereoscopic depth camera comprising combination of infrared cameras and color cameras depth camera comprising combination of infrared cameras and color cameras as taught by Unpingco.
The motivation to include Unpingco is that infrared cameras can capture images using invisible light in addition to color camera that captures an image in visible light for better image quality as infrared cameras can measure smaller targets from farther away and create sharper thermal images, both of which add up to more precise and reliable measurements.

Claims 14 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Zhang as modified by Shimada, Raveane and Mitarai, and further  in view of  Marks et al. (US Patent : 6025847, “Marks”).
Zhang as modified by Shimada, Raveane and Mitarai doesn’t expressly teach, wherein the 3D model is a model of less than the entire exterior surface of the object.
However, Marks teaches, a 3d model is a model of less than the entire exterior surface of the object. (Column 2, lines 5-7: “Create a 3D model primitive to represent at least a portion of a physical object in the image by specifying a set of parameters that correspond to a first set of locations of the primitive on the image.”)
Marks and Zhang as modified by Shimada, Raveane and Mitarai are analogous as they are from the field of computer graphics relating to generation of 3d model.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang as modified by Shimada, Raveane and Mitarai to have the 3d model as a model of less than the entire exterior surface of the object as taught by Marks.
The motivation to include Marks is to reduce the processing time of generation of a 3d model because of less and smaller number of images to create a 3d model.

Response to Arguments
Applicant’s arguments, see remarks Page 11 filed 11/21/2021, with respect to rejection of claims under obvious type double patenting have been fully considered and are not persuasive as the terminal disclaimer is not filed. The rejections are maintained. 



Applicant’s arguments, see remarks Pages 12-13, filed 11/21/2021, with respect to rejection of claims 2 and 15 under 35 USC 103 have been fully considered and are  persuasive.  Therefore the rejections have been withdrawn. However upon further considerations, a new ground(s) of rejection has been made under 35 USC 103 as being unpatentable over Zhang as modified by Shimada, Raveane and Mitarai.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612